—Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered December 1, 1998, convicting defendant, after a jury trial, of arson in the second degree, and sentencing him, as a second felony offender, to a term of 10 years, unanimously affirmed.
Defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714; People v Hobot, 84 NY2d *3901021, 1024). Defendant was not deprived of a fair trial as a result of his counsel’s failure to move to preclude one of several statements made by defendant to a fire marshal, since this statement was cumulative and the evidence of guilt was overwhelming. Concur — Rosenberger, J. P., Nardelli, Andrias, Ellerin and Saxe, JJ.